PER CURIAM.
Petition for certiorari to bring up an order of the probate court of Russell county revok*115ing or annulling tbe appointment of tbe petitioner as administrator of tbe estate of K. I. Melvin, deceased. Petition denied, tbe court being of tbe opinion that petitioner should first apply for tbe writ of certiorari to the circuit court having jurisdiction.
McClellan, Sayre, and Evans, JJ., dissent, on the ground that the petition should have been granted on the authority of Ex parte Boynton, 44 Ala. 261.